Case 2:16-cv-00254-DRH-AKT Document 76 Filed 07/21/21 Page 1 of 1 PageID #: 705



                                                           MOSER LAW FIRM, P.C.
 Steven J. Moser
 Direct: 631-824-0200
 smoser@moseremploymentlaw.com

                                                    July 21, 2021

 Denis R. Hurley, USDJ
 United States District Court
 Eastern District of New York
 100 Federal Plaza
 Central Islip, NY 11722

 Re:    Rodriguez et al v. Ridge Pizza Inc. et al, 16-cv-00254-DRH-AKT
        Amended Briefing Schedule: Motion for Attorneys’ Fees and Costs

 Dear Judge Hurley:

         On May 26, 2021 the Court so-ordered a briefing schedule regarding counsel’s motion
 for attorneys’ fees and costs. The Court granted the Plaintiff’s consent motion to amend the
 briefing schedule on June 25, 2021. Plaintiff requests that the briefing schedule be amended one
 final time as follows:

                                          Current Date              New Date
                      Motion              7/23/2021                 8/20/2021
                      Response            8/20/2021                 9/20/2021
                      Reply, if any       9/10/2021                 9/30/2021

       Defendant’s counsel has consented to this request, subject to the Court’s permission.
 Thank you for your consideration of this request.

                                                    Respectfully submitted,


                                                    Steven J. Moser
                                                    Steven J. Moser




                      5 east main street, Huntington, new York 11743
                              www.moseremploymentlaw.com
